CLARK, Judge.
Defendant’s sole assignment of error is that the trial court failed to instruct the jury that in order for the defendant to be guilty of kidnapping, the taking and carrying away of the victim must be against his will.
In instructing the jury the trial court defined kidnapping as “false imprisonment aggravated by conveying the imprisoned person to some other place.” This definition has often been quoted with approval by the Supreme Court of North Carolina. State v. Dix, 282 N.C. 490, 193 S.E. 2d 897 (1973).
Though the above definition does not include specific language requiring that the taking and carrying away of the victim be against his will, the court then defined false imprisonment and added: “Now, actual force is not required. However, there must be a threat of force or implied threat of force which *413compels a person to remain where he does not wish to remain or to go where he does not wish to go. If the person consents, that is, if the person goes voluntarily, then there can be no restraint of liberty.”
We find the instructions of the trial court to be substantially in accord with the charge that was approved in State v. Roberts, 286 N.C. 265, 210 S.E. 2d 396 (1974).
Defendant’s testimony tended to show that Bowers, Wilson and Cox voluntarily accompanied him, pretending that they were his hostages to aid him in his escape plan. The trial court applied the law to this evidence by instructing the jury in substance that if they voluntarily went with defendant, he would not be guilty of kidnapping. “Against the will of the victims” are not magic words which must be used to correctly define the crime of kidnapping, and in the failure of the court to use these words in this case we find
No error.
Judges Britt and Parker concur.